Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benoit Malouin, Ph.D. on February 18, 2021.
Claims
The claim set filed February 15, 2021 has been amended as follows: 

Please cancel claims 43 and 50.

29. (Currently Amended) A protective shin guard for a shin of a leg of a hockey player, comprising: 
a body having a first lateral side and a second lateral side opposed to the first lateral side, a wearer-facing surface extending between the first lateral side and the 
an exterior coupling base on the exterior surface proximate the first lateral side;
an interior coupling base on the wearer-facing surface proximate the second lateral side; 
a strap guide portion connected to the wearer-facing surface of the body at the second lateral side, a first section of the strap guide portion overlapping the interior coupling base, and a channel defined between the wearer-facing surface and the strap guide portion; and 
a strap having an exterior coupler at a first end of the strap and an interior coupler at a second end of the strap, the exterior coupler releasably attachable to the exterior coupling base, the interior coupler releasably attachable to the interior coupling base, 
wherein the strap extends from the interior coupling base at the wearer-facing surface, through the channel thereby extending over a surface of the strap guide portion, the strap exiting the channel and wrapping around an edge of the strap guide portion and configured to wrap around the leg of the hockey player to reach the exterior coupling base.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a leg guard having a body with first and second lateral sides, a wearer facing surface, and an exterior surface, an exterior coupling base on the exterior surface next to the first lateral side, an interior coupling base on the wearer facing surface next to the second lateral side, a strap guide portion on the wearer facing surface at the second side and overlapping the interior coupling base, and a channel between the wearer facing surface and the strap guide portion, and a strap coupling to the interior coupler, extending through the channel and therefore over a surface of the strap guide portion, exiting the channel, wrapping around the leg and coupling to the exterior coupling base. The closest prior art is Duback (US 5544663) and Bible (US 5343562). Duback does not teach a strap guide portion on the wearer facing surface at the second side and overlapping the interior coupling base, and a channel between the wearer facing surface and the strap guide portion, and a strap coupling to the interior coupler, extending through the channel and therefore over a surface of the strap guide portion, exiting the channel, wrapping around the leg and coupling to the exterior coupling base. Bible teaches a strap guide portion overlapping a coupling base, but does not teach the strap guide portion on the wearer facing surface at the second side of the body. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732